PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,351,626
Issue Date: 2019 Jul 16
Application No. 14/774,647
Filing or 371(c) Date: 10 Sep 2015
Attorney Docket No. 41135-720.831 

:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “Request for Reconsideration of Patent Term Adjustment under 37 C.F.R. § 1.705(d)” filed March 13, 2020, and the “Supplemental Request for Reconsideration of Patent Term Adjustment under 37 C.F.R. § 1.705(d)” filed February 16, 2021, which are being treated as a request for reconsideration that the Office correct the patent term adjustment (PTA) from 412 days to 519 days, or, alternatively, 499 days. The petition is being considered as a request for reconsideration under 37 CFR 1.705(b).  

The Office has re-determined the PTA to be 526 days. 

This redetermination of patent term adjustment is NOT the Director’s decision on the applicant’s request for reconsideration within the meaning of 35 U.S.C. §154(b)(4).

RELEVANT PROCEDURAL HISTORY

On July 16, 2019, the Office determined that patentee was entitled to 101 days of PTA. 

On September 16, 2019, patentee timely filed a request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 533 days.

On January 14, 2020, the Office redetermined that patentee was entitled to 412 days of PTA. 

DECISION

Upon review, the Office finds that patentee is entitled to five hundred twenty-six (526) days of PTA.

Patentee and the Office are in disagreement regarding 114 days of applicant delay under 35 U.S.C. 154(b)(2)(C). 

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” 

“A” Delay
 
The patentee and the Office agree as to the 286 days of “A” delay.

The Office finds that “A” delay includes the following period(s):
A period of 283 days under 37 CFR 1.703(a)(1), beginning November 15, 2016, the day  after the date fourteen months after the date the application commenced the national stage and ending August 24, 2017, the date an Office action under 35 U.S.C. 132 (restriction requirement) was mailed;
A period of 3 days under 37 CFR 1.703(a)(2), beginning September 9, 2018, the day after the date four months after the date a reply was filed (a response to a non-final rejection) and ending September 11, 2018, the date a final Office action was mailed.
 
The total amount of “A” delay is 286 (283 + 3) days.
    
“B” Delay 
  
The patentee and the Office agree as to the 264 days of “B” delay.

The amount of “B” delay is calculated by determining the length of the time between the date the application was filed, or commenced the national stage under 35 U.S.C. 371 patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1402 days, which is the number of days beginning September 14, 2015, the date the application commenced the national stage, and ending July 16, 2019, the date of patent issuance.

The time consumed by continued examination is 41 days.  The time consumed by continued examination includes the following periods: 
A period of 41 days, beginning January 17, 20191 (the filing date of the RCE) and ending February 26, 2019 (the mailing date of a notice of allowance).

The number of days beginning on the date the national stage commenced (September 14, 2015) and ending on the date three years after the date the national stage commenced (September 14, 2018) is 1097 days.

 days) is 1361 days, which exceeds three years (1097 days) by 264 days.  Therefore, the period of “B” delay is 264 days. This period runs from September 15, 2018, the date after the date three years after the date the application commenced the national stage to January 16, 2019, the day before the date the RCE was filed (124 days) and from February 27, 2019, the day after the date a notice of allowance was mailed to July 16, 2019, the date the patent issued (140 days).

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days. 

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 24 (17 + 7) days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s): 
A 17 day period pursuant to 37 CFR 1.704(c)(8) from May 9, 2018, the day after the date a response to a non-final Office action was mailed to May 25, 2018, the date a supplemental reply or other paper (an IDS) was filed. The IDS was not accompanied by a statement in compliance with 37 CFR 1.704(d).
A 7 day period pursuant to 37 CFR 1.704(c)(12) from January 11, 2019, the day after the date a notice of allowance was mailed until January 17, 2019, the date a request for continued examination was filed.
A 0 day period pursuant to 37 CFR 1.704(c)(10) from March 25, 2019, the date an amendment under 37 CFR 1.312 or other paper filed after a notice of allowance has been given or mailed (replacement drawings) until July 16, 2019, the date the Office mailed an Office action or Notice in response (the date the patent issued). 

The Office previously determined that a 114 day period of applicant delay was warranted in connection with the submission of the replacement drawings filed March 25, 2019 because the drawings were filed after a notice of allowance had been given or mailed, and the Office mailed a response to the replacement drawings on July 16, 2019, 114 days after the date the drawings were filed.

In response to a phone call from the Office, on February 16, 2021, the applicant filed a request for consideration consistent with the changes to 37 CFR Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm. v. Iancu, 85 FR 36335 (June 16, 2020). Under this final rule, there is no reduction under 37 CFR 1.704(c)(10) for a paper expressly requested by the Office. The replacement drawings filed March 25, 2019 were expressly requested by the Notice to File Corrected Application Papers mailed March 18, 2019, which required the submission of corrected drawings. Therefore, the 114 day reduction is removed and replaced with a 0 day reduction for applicant delay.   

OVERALL PTA CALCULATION

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				
	                         
286 + 264 + 0 – 0 – 24 (17 + 7) = 526 days

Patentee’s Calculation:

Alternate A

286 + 264 + 0 – 0 – 31 (17 + 7 + 7) = 519 days

Alternate B

286 + 264 + 0 – 0 – 51 (17 + 7 + 27) = 499 days



The Office affirms that patentee is entitled to five hundred twenty-six (526) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 286 + 264 + 0 – 0- 24)  = 526 days.  

Patentee has two (2) months from the date of the Office’s redetermination of patent term adjustment to request reconsideration of the patent term adjustment if patentee continues to disagree with this determination (no petition fee). This two month period is extendible under 37 CFR 1.136(a). The new/renewed request for reconsideration may be filed w/out any additional fee. However, patentee who responds more than two months after the mail date of the redetermination is required to pay the extension of time fee. After the period of time to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to five hundred twenty-six (526) days.



/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Adjusted PTA Determination
Draft Certificate of Correction 




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 As noted infra, the filing date of the RCE was incorrectly entered as January 17, 2018, rather than January 17, 2019. This error caused the “B” delay period to be calculated as 0 days.